Order of fact-finding and disposition, Family Court, Bronx County (Karen L. Lupuloff, J.), entered on or about May 10, 2013, which, to the extent appealed from as limited by the briefs, committed the guardianship and custody of the subject child to petitioner agency and the Commissioner of the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
*590Respondent father failed to preserve his argument that the dispositional hearing was not full and fair because an investigation and report or forensic study of respondent’s and the foster mother’s family had not been performed, and we decline to review it in the interest of justice. Were we to review it, we would find it unavailing. As a notice father, respondent received the rights to which he was due — namely, notice of the proceeding and an opportunity to be heard concerning the child’s best interests (see Social Services Law § 384-c; Domestic Relations Law § 111-a; Matter of Sjuqwan Anthony Zion Perry M. [Charnise Antonia M.], 111 AD3d 473, 473 [1st Dept 2013]). Further, a preponderance of the evidence supports the Family Court’s determination that the child’s best interests would be served by freeing her for adoption (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). Respondent has had limited contact with the child, and the foster mother, with whom the child has lived for over two years, has been attentive to the child’s special needs and wishes to adopt her (see Matter of Harold Ali D.-E. [Rubin Louis E.], 94 AD3d 449, 450 [1st Dept 2012]). Concur — Mazzarelli, J.E, Friedman, DeGrasse, Freedman and Kapnick, JJ.